Citation Nr: 0739465	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-25 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the veteran's application to reopen his 
previously denied claim for service connection for a left hip 
disability.  In January 2005, the veteran relocated to 
Florida, and his claims file was transferred to the St. 
Petersburg, Florida, RO.

The issue of entitlement to service connection for a left hip 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a left hip 
disability was previously denied in an October 1970 rating 
decision.  The veteran did not appeal that decision.

2.  Evidence received since the October 1970 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1970 decision that declined to reopen the 
previously denied claim for service connection for a left hip 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left hip disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an October 1970 rating decision, the RO denied the 
veteran's claim for service connection for a left hip 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the October 1970 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection for a left 
hip disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
August 2001.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, this change does not 
apply to the instant case because the claim to reopen was 
received before that date.  See 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private treatment records, and the 
veteran's own statements.  The RO found that the veteran had 
a congenital left hip disorder that was not aggravated or 
permanently worsened as a result of his active service, and 
the claim was denied.

The veteran applied to reopen his claim for service 
connection for a left hip disability in August 2001.  The 
Board finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Evidence received since the last final decision includes VA 
and private treatment records dated from October 1993 to 
August 2006 which show that the veteran has received ongoing 
treatment for a left hip disorder diagnosed as residual 
complications of Legg-Perthes disease.  A November 2002 
letter from Ravi M. V. Chary, M.D., stated that he had 
reviewed the veteran's service medical records dated from 
1965 to 1970, which showed that the veteran had been 
diagnosed with Perthes disease of the left hip in 1970.  
Based upon his review of these records, it was his opinion 
that the veteran's left hip disability was exacerbated by his 
stint in the Army.

Newly received evidence also includes a private opinion from 
Robert T. Snowden, M.D., dated in February 2004, which found, 
based upon a review of the veteran's service medical records, 
that the veteran passed his preinduction physical in October 
1965 with no problems.  However, the veteran's duties 
involving driving armored personnel carriers had placed 
significant stress on his hips, such that toward the end of 
his military service the veteran was experiencing increasing 
discomfort in his left hip.  Based upon his review of the 
records, it appeared that the veteran did have a preexisting 
left hip disability at the time of his entry into service, 
and that he very likely experienced an exacerbation of this 
disability as a result of his military duty.

The Board finds these two statements finding that the 
veteran's preexisting left hip disability was exacerbated or 
aggravated as a result of his period of active military 
service to be evidence that is both new and material, as they 
suggest a nexus to service.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  New evidence is sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection is 
reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for a left hip disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

The veteran contends that he had a pre-existing left hip 
disability at the time of his entrance into service that was 
aggravated or permanently worsened as a result of his active 
service.  In support of this assertion, he submitted two 
private opinions, each based upon a review of his service 
medical records, which conclude that his pre-existing Legg-
Perthes disease of the left hip was exacerbated or aggravated 
as a result of his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran underwent VA 
examination of his left hip in March 2003.  As a result of 
that examination, the examiner determined that the veteran's 
preexisting left hip disability was not aggravated or 
permanently worsened as a result of his active service, but 
rather that the worsening of his disability was a natural 
progression of the disorder.  The examiner, however, did not 
provide a rationale for so finding.  Additionally, the second 
of the private opinions submitted by the veteran was not of 
record at the time of this examination, nor did the VA 
examiner reconcile his opinion with the November 2002 private 
opinion.  Thus, while the veteran has already been afforded a 
VA examination, the Board finds that an additional 
examination and opinion are necessary in order to reconcile 
the conflicting opinions of record.

Finally, a review of the record reflects that the veteran has 
indicated that he was awarded disability benefits from the 
Social Security Administration (SSA) due to his left hip 
disability.  Because the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination.  The physician 
should review the record and render an 
opinion as to whether the veteran's 
left hip disability was permanently 
aggravated or worsened as a result of 
his active service, or whether any 
worsening of his left hip disability 
was the result of the natural 
progression of the disease process.  
The examiner should indicate that the 
claims folder has been reviewed and 
discuss the private and VA medical 
records of treatment relating to the 
left hip disorder. The examiner should 
specifically address and reconcile the 
opinion with the November 2002 and 
February 2004 opinions finding that his 
preexisting disability was aggravated 
by his active service.  The rationale 
for all opinions must be provided.

2.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.

3.  Then, readjudicate the veteran's 
claim for service connection for a left 
hip disability.  If any decision 
remains adverse to the appellant, issue 
a supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


